DETAILED ACTION
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Kent Erickson on 9/9/2022.

The application has been amended as follows: 
1. (Currently amended) A mobile drip tube irrigation system having adjustable drip tube positioning, comprising:
first and second towers supporting a water distribution conduit extending therebetween;
a plurality of drip tubes in fluid communication with the water distribution conduit, each drip tube operable to emit water onto an agricultural field;
a first winch mechanism affixed to the first tower;
a second winch mechanism affixed to the second tower; and
a first anchoring cable extending between the first and second towers, wherein a first end of the first anchoring cable is attached to the first winch mechanism and a second end of the first anchoring cable is attached to the second winch mechanism such that operation of the first or second winch mechanisms imparts lateral movement of the first anchoring cable relative to the first and second towers, wherein each of the plurality of drip tubes is attached to the first anchoring cable such that lateral movement of the first anchoring cable between the first and second towers  correspondingly moves the plurality of drip tubes laterally while maintaining equal spacing between adjacent drip tubes.


8.	(Currently Amended)	A mobile drip tube irrigation system having adjustable drip tube positioning, comprising:
first and second towers supporting a water distribution conduit extending therebetween;
a lower manifold extending between the first and second towers and positioned below the water distribution conduit, the lower manifold for distributing water to a plurality of drip tubes attached in fluid communication thereto, each drip tube operable to emit the water;
a plurality of drop tubes extending between and in fluid communication with the water distribution conduit and the lower manifold for supplying the water to the lower manifold for further distribution to the plurality of drip tubes;
a first winch mechanism affixed to the first tower; 
a second winch mechanism affixed to the second tower;
a first anchoring cable extending between  the first and second towers, wherein a first end of the first anchoring cable is attached to the first winch mechanism  and a second end of the first anchoring cable is  attached to the second winch mechanism such that operation of the first or second winch mechanisms imparts lateral movement of the first anchoring cable relative to the first and second towers,
a third winch mechanism affixed to the first tower;
a fourth winch mechanism affixed to the second tower;
a second anchoring cable attached to the plurality of drop tubes and extending between the first and second towers, wherein a first end of the second anchoring cable is attached to the third winch mechanism and a second end of the second anchoring cable is attached to the fourth winch mechanism such that operation of the third or fourth winch mechanisms imparts lateral movement of the second anchoring cable relative to the first and second towers; and
wherein the lower manifold is attached to the first anchoring cable such that lateral movement of the first and second anchoring cables between the first and second towers  moves the plurality of drip tubes laterally, and
wherein equal lateral movement of the first and second anchoring cables shifts the drop tubes while maintaining 
14.	(Currently amended)	A mobile drip tube irrigation system having adjustable drip tube positioning, comprising:
first and second towers supporting a water distribution conduit extending therebetween;
a plurality of drip tubes in fluid communication with the water distribution conduit, each drip tube operable to emit water onto an agricultural field;
a first winch mechanism  affixed to the first tower and a second winch mechanism affixed to the second tower; and
a first anchoring cable extending between the first and second towers, wherein a first end of the first anchoring cable is attached to the first winch mechanism  at the first tower and a second end of the first anchoring cable is connected to the second winch mechanism  providing lateral movement of the first anchoring cable relative to the first and second towers, and wherein each of the plurality of drip tubes is attached to the first anchoring cable such that lateral movement of the first anchoring cable between the first and second towers using the first and second winch mechanisms correspondingly moves the plurality of drip tubes laterally while maintaining equal spacing between adjacent drip tubes.
21. 	(Cancelled)
22. 	(Cancelled)
23. (Currently amended)	A mobile irrigation system having adjustable drop tube positioning, comprising:
first and second towers supporting a water distribution conduit extending therebetween;
a plurality of drop tubes in fluid communication with the water distribution conduit, each drop tube flow connected to a water emitter operable to emit water onto an agricultural field;
a first winch mechanism affixed to the first tower;
a second winch mechanism affixed to the second tower;
a third winch mechanism affixed to the first tower;
a fourth winch mechanism affixed to the second tower;
a first anchoring cable extending between  the first and second towers, wherein a first end of the first anchoring cable is attached to the first winch mechanism  and a second end of the first anchoring cable is  attached to the second winch mechanism; and
a second anchoring cable extending between the first and second towers, wherein a first end of the second anchoring cable is attached to the third winch mechanism and a second end of the second anchoring cable is attached to the fourth winch mechanism such that operation of the winch mechanisms imparts lateral movement of the first and second anchoring cables relative to the first and second towers, and wherein each of the plurality of drop tubes is attached to the first anchoring cable and the second anchoring cable such that lateral movement of the first and second anchoring cable between the first and second towers  correspondingly moves the plurality of drop tubes and the water emitters connected thereto laterally;
wherein equal movement of the first and second anchoring cables maintains a fixed spacing between the plurality of drop tubes.

29.	(New)	A mobile drip tube irrigation system having adjustable drip tube positioning, comprising:
first and second towers supporting a water distribution conduit extending therebetween;
a lower manifold extending between the first and second towers and positioned below the water distribution conduit, the lower manifold for distributing water to a plurality of drip tubes attached in fluid communication thereto, each drip tube operable to emit the water;
a plurality of drop tubes extending between and in fluid communication with the water distribution conduit and the lower manifold for supplying the water to the lower manifold for further distribution to the plurality of drip tubes;
a first winch mechanism affixed to the first tower; 
a second winch mechanism affixed to the second tower;
a first anchoring cable extending between the first and second towers, wherein a first end of the first anchoring cable is attached to the first winch mechanism and a second end of the first anchoring cable is attached to the second winch mechanism such that operation of the first or second winch mechanisms imparts lateral movement of the first anchoring cable relative to the first and second towers; 
wherein the lower manifold is attached to the first anchoring cable such that lateral movement of the first anchoring cable between the first and second towers moves the lower manifold and the plurality of drip tubes attached thereto laterally while maintaining equal spacing between adjacent drip tubes.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
The limitation “wherein a first end of the first anchoring cable is attached to the first winch mechanism and a second end of the first anchoring cable is attached to the second winch mechanism such that operation of the first or second winch mechanisms impart lateral movement of the first anchoring cable relative to the first and second towers, wherein each of the plurality of drip tubes is attached to the first anchoring cable such that lateral movement of the first anchoring cable between the first and second towers  correspondingly moves the plurality of drip tubes laterally while maintaining equal spacing between adjacent drip tubes” is not anticipated or made obvious by the prior art.
’163 discloses a device that features a winch mechanism on the outermost tower, with the second end of a support cable being anchored to a support of the inward tower. ‘163 does not provide disclosure of a winch on the inner tower, or motivation to provide a winch on the inner tower. ‘135 discloses a device that features a support cable anchored on brackets of a first and second tower, and provides no motivation for substitution of winches for the brackets. The closest prior art appears to be ‘948 which discloses the use of a winch at each end of a support cable to lift the cable, but fails to disclose the winches being configured to provide lateral movement of the cable, or the distance between tubes being maintained throughout a lateral movement process. Even if one were to argue that the winches of ‘135 are capable of providing lateral movement, the claims don’t appear to put forth an intended use recitation, and ‘135 does not disclose maintaining of the space between tubes. Modification of ‘135 to include the claimed structure would be a product of improper hindsight.
Examiner finds no teaching, suggestion, or motivation to modify the prior art to arrive at the claimed device. Therefore, the claims define over known prior art, and are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER R. DANDRIDGE whose telephone number is (571)270-1505.  The examiner can normally be reached on M-T 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur O. Hall can be reached on (571)270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER R DANDRIDGE/Examiner, Art Unit 3752